Case 19-11007-elf       Doc 56     Filed 01/31/20 Entered 01/31/20 08:42:24            Desc Main
                                   Document      Page 1 of 2



                       UNITED STATES BANKRUPTCY COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                                (PHILADELPHIA)

IN RE:
James E. Weaver, Jr. and Diane D Weaver            CHAPTER 13
       Debtors
                                                   CASE NO.: 19-11007-elf

                                                   HEARING DATE: February 25, 2020
                                                   TIME: 11:00 AM
                                                   LOCATION: COURTROOM #1

                       NOTICE OF MOTION, RESPONSE DEADLINE
                                AND HEARING DATE

         TruMark Financial Credit Union (“Movant”) has filed a Motion for relief from the
automatic stay provisions of 11 U.S.C. § 362(a) with respect to real Mortgaged Premises located
at 28 Hillbrook Circle, Malvern, PA 19355.
         Your rights may be affected. You should read these papers carefully and discuss
them with your attorney, if you have one in this bankruptcy case. (If you do not have an
attorney, you may wish to consult an attorney.)
         1.     If you do not want the Court to grant the relief sought in the motion or if you want
the Court to consider your views on the motion, then on or before February 12, 2020, you or
your attorney must do all of the following:

                       (a)     file an answer explaining your position at:
                               U.S. Bankruptcy Court
                               Eastern District of Pennsylvania
                               Bankruptcy Clerk of Courts
                               900 Market Street, Suite 201
                               Philadelphia, PA 19107

If you mail your answer to the Bankruptcy Clerk’s office for filing, you must mail it early
enough so that it will be received on or before the date stated above; and




{Y0602217; 1}
Case 19-11007-elf       Doc 56     Filed 01/31/20 Entered 01/31/20 08:42:24            Desc Main
                                   Document      Page 2 of 2



                       (b)     mail a copy to the Movant’s Attorney:
                               Michael J. Shavel, Esquire
                               Hill Wallack, LLP
                               777 Township Line Road, Suite 250
                               Yardley, PA 19067
                               215-579-7700
                               (215)579-9248 (FAX)

         2.     If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b)
above and attend the hearing, the Court may enter an order granting the relief requested in the
motion.

         3.     A hearing on the motion is scheduled to be held before the Judge Eric L. Frank on
February 25, 2020 at 11:00 a.m., Courtroom #1, 900 Market Street, Philadelphia, PA 19107.
Unless the court orders otherwise, the hearing on this contested matter will be an evidentiary
hearing at which witnesses may testify with respect to disputed material factual issues in the
manner directed by Fed. R. Bankr. P. 9014(d).

         4.     If a copy of the Motion is not enclosed, a copy of the motion will be provided to
you if you request a copy from the attorney named in paragraph 1(b).

         5.     You may contact the Bankruptcy Clerk’s office at 215 408-2800 to find out
whether the hearing has been canceled because no one filed an answer.


                                                      By: /s/ Michael J. Shavel
                                                      Michael J. Shavel, Esq., Attorney ID 60544
                                                      Hill Wallack, LLP
                                                      777 Township Line Road, Suite 250
                                                      Yardley, PA 19067
                                                      Telephone 215-579-7700
                                                      Facsimile 215-579-9248
                                                      Email: mshavel@hillwallack.com




{Y0602217; 1}
